This document contains some
              pages that are of poor qualit:)f
              at the time of imaginQia    - Mr. Alan Wade Johnson
                                .
                                            Reg. No. 09541-079
                                     ~--·'..J



                                            U~S.P. Atlanta, Al-Unit
                                            P.O. Box 150160
                                            Atlanta, GA 30315-0160
                                            April 24, 2015
CERTIFIED MAIL   :1J:   7012 3050 0002 0410 1282

Clerk of the Court
Texas Court .of Criminal Appeals
P. 0. Box 12308
Austin, TX 78711-2308

Re:   Ex Parte Alan Wade Johnson
      Case Numbers: C-213-010418-0100-776-D
                          C-213-010419-0105-292~0
                          C-213-010420-0105-293-C

Dear Clerk of Court:
     Enclosed is the original and one copy of REQUEST TO TAKE JUDICIAL
NOTICE in each case listed above. These cases are before the Court
now from Tarraht County, Texas. Please file and bring to the Court's
attention at your earliest convenience.
     I am unable to provide 11-copies of these pleadings.                   Please
do not punish me for being unable to do so.

      Please let me thank you for your time and effort in this matter.




                                                     ALAN WADE JOHNSON


.Enclosures                     MOl~ON DIE~~!E[Q)
cc: File                            DAlE:       \.\,3D - l)
                                    BN:    pv                            RECEIVED IN
                                                                   COURT OF CRIMINAL APPEALS

                                                                         APR 28 2015
                                      Page 1 of 1
                               IN THE
                  TEXAS COURT OF CRIMINAL APPEALS


                                 §
                                 §
Ex parte                         §
                                 §
      ALAN WADE JOHNSON          §         WRIT No. ______________________
                                 §
                                 §
                                 §     Case No. C-213-010419-0105-292-D
                                 §              213th District Court
                                 §              Tarrant County, TX
                                 §
                                 §

                   REQUEST TO TAKE JUDICIAL NOTICE


TO THE HONORABLE JUSTICES OF SAID COURT:


     NOW COMES, ALAN WADE JOHNSON, Applicant, Pro-se in the above

styled and numbered case, that is now before this Court, moves

pursuant to Rule 20l(a)(d)(e)(f), Texas Rules of Evidence, and

Texas Rules of Civil Procedure his REQUEST TO TAKE JUDICIAL NOTICE

of the following adjudicative facts:


                                  I.

     This is Applicant's 2nd REQUEST TO TAKE JUDICIAL NOTICE.        His

first request was in the 213th Judicial District,Court on April

17, 2015.    Same date case was sent to this Court. It was not ruled on.

     NOTE:   The State's only defense to Applicant's allegations

was he was on parole in Case Numbers 5476, 6879 and 6880; which

is in total disregard for the law in effect in 1975.


                                 II.
                       JUDICIAL NOTICE REQUEST



                             Page 1 of 4
     A).   That Texas Civil Statute Ann. Article 6184L (Vernon)

(repealed 1977) governed good time as a commutation of sentences

between 1970 and 1976.

           1). This particular statute's prov1s1ons regulated earned good time
credits, that reduced the time remaining to be served on a sentence by percentage
of the number of days actually served with good behavior.

           2). This particular statute applied to the Applicant in Case Numbers
5476, 6879 and 6880, because these offenses occurred in 1975.

     B).   Applicant Alan Wade Johnson, then TDC No. 255182, was

a State Approved Trusty IIIC, while serving these stated judgements

from Tarrant County, Texas, and with straight time (day for day),

along with earned good time credits, he fully served and discharged

his 50-year sentence/judgements in June 1996.

     C).   Applicant serving a LIFE sentence in Case Number 61331,

was paroled October 8, 2012.       State of Texas added Case Numbers

5476, 6879 and 6880 to his Parole Certificate in Case Number 61331

(See Parole Certificate attached to 11.07 Habeas Application),

that imposed LIFE parole conditions in Case Numbers 5476, 6879

and 6880(Tarrant County, TX).

     D).   State of Texas breached the plea agreement by imposing

punitive disabilities after Applicant fully served and discharged

his sentences and judgements in Case Number 5476, 6879 and 6880.

     E).   Applicant's plea(s) in case Numbers 5476, 6879 and 6880

from Tarrant County, Texas, were altered/modified by the State

of Texas increasing sentence from 50-years to LIFE and imposing

punitive direct consequences (See Parole Certificate attached to

11.07 Habeas Application).



                                Page 2 of 4
'   .
               F).     Applicant Motion To Name Him By Pseudonym was not ruled

        on by the 213th Judicial District Court, when evidence presented

        with Motion illustrated the serious risk of injury or death to

        the Applicant, if denied.



               The FACTS that are the subject of this REQUEST FOR JUDICIAL

        NOTICE, namely (A) Texas Civil Statute Ann. Article 6184L (Vernon

        1970)(Repealed 1977) governed good time as commutation of sentences;

        (B) Applicant fully served and discharged his sentences and judgements

        from Case Numbers 5476, 6879 and 6880 from Tarrant County, TX,

        in June 1996, under the provisions of the statute enumerated under

        "A;"   (C)   Applicant was serving a LIFE sentence in Case Number 61331,

        when he was paroled October 8, 2012, State of Texas added Case

        Numbers 5476, 6879 and 6880 to his Parole Certificate in Case Number

        61331;   (D)    State of Texas breached plea agreement by imposing punitive

        disabilities after he had already fully served and discharged his

        sentences; (E)       State of Texas alerted/modified sentence and judgements

        in Case Numbers 5476, 6879 and 6880 by increasing his fully served

        50-year sentences to LIFE and imposing punitive direct consequences;

        and,   (F) Motion to name him by pseudonym was not ruled upon and

        evidence     illu~trated   serious risk of injury and/or death to Applicant,

        if denied.


               These FACTS are not subject to dispute in that it is Texas

        Law generally known within the jurisdiction of this Court, and

        can accurately and readily be determined by the records of the

        Court, Texas Department of Criminal Justice, Classification and




                                         Page 3 of 4
..   '

         Records Division and Official Records and Publication pursuant

         to Rule 902 Self-Authentication ... all of whose accuracy cannot

         reasonably be questioned.


                 The Texas Court of Criminal Appeals may take Judicial Notice

         for the first time.     GRANADOS V. STATE, 843 S.W.2d 736, 738 (TEX.

         APP.- CORPUS CHRISTI 1992, no pet.).


                                          CONCLUSIONS


                 This Motion is based on this paper, on the NOTICE of Motion,

         on the Certificate of Service of this Motion, on all papers and

         records on file in this action, and on whatever evidence and argument

         may be heard at a hearing, if deemed necessary.       A hearing with

         Applicant may be done via Video Conference or Appointment of Counsel.


         DATE:     April 24, 2015.

                                                   Respectfully submitted,



                                                   w~w~
                                                   ALAN WADE JOHNSON, Applicant
                                                   Pro-se, Reg. No. 09541-079
                                                   U.S.P. Atlanta, Al-Unit
                                                   P.O. Box 150160
                                                   Atlanta, GA 30315-0160


                                     CERTIFICATE OF SERVICE

              A true and correct copy of the foregoing pleading above was
         forwarded to the District Attorney of Tarrant County, Texas, by
         placing the same in a sealed and postage pre-paid envelope addressed
         to 401 West Belknap, Fort Worth, TX 76196-0201, by depositing
         same at the prison mail room on this ~f~~

                                                    ALAN WADE JOHNSON, APP ICANT

                                          Page 4 of 4